DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-5, and 7-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Dec. 2021 has been entered.
 
Status of Claims
	Claim 3 is amended.  Claim 6 is cancelled.  Claims 18-20 are new.

Response to Amendment
	The amendments filed on 15 Dec. 2021 have been entered.
The declaration under 37 CFR 1.132 filed 15 Dec. 2021 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.

	Dr. Min declares that [18F]DMPY2 and [18F]DMPY3 are included in the claimed invention.  The claimed invention is not simply introducing pyridinyl N into [18F]FBZA of the prior art, but using an N-(2-dimethylamino)ethyl group instead of an N-(2-diethylamino)ethyl group.  A 18F]P3BZA and [18F]FBZA in Pyo was suggested by Greguric (tumor to organ ratio was reduced through faster clearance from remainder of the body by introduction of pyridinyl N).  This is a result proving that this is not applicable to compounds containing at least N-(2-diethylamino)ethyl group.
	The tumor to muscle ratio was higher for [18F]BZA thatn [131I]2 (8.08 vs 7.75) wheras the tumor to brain ratio was higher for [131I]2 than [18F]BZA (4.23 vs 4.75), thus it cannot be seen as a significant difference between both compounds.  IMBA is mentioned as the most excellent compound.  Nicholl cannot motivate to use Me2N instead of Et2N.  The comparison between [131I]2 and [18F]DMPY2 in the present invention was demonstrated but the comparison can be performed by comparing the results described in both documents (Nicholl vs Pyo).  [18F]FMPY2 showed tumor to brain ratio of 16.46 after 1 h injection and tumor to blood ratio of 12.46.  The tumor to organ ratios are significantly higher than that of Nicholl.  The present inventors demonstrated a significant difference in tumor to normal organ ratio of [18F]DMPY2 containing 18F instead of 131I.  The present inventors work proved that [18F]DMPY2 and [18F]DMPY3 showed better effects than [18F]P3BZA, a compound similar to optimal compound derivded by combination of Nicholl and Greguric considers the content to prove the claimed invention is an invention that as significant effect compared to prior arts.  

Dr. Min’s declarations filed 15 Dec. 2021 have been fully considered but they are not persuasive. Instant claim 12 is directed to a compound of instant formula I wherein X1 is 18F, X2 and X3 are CH, and n is 1.  Compound 2 in Nicholl differs from a compound of claim 12 only substitution of 131I with 18F.  Neither Pyo nor the Dr. Min declaration provide an unexpected result resulting from the substitution of 131I with 18F.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify compound 2 in Nicholl by substituting its 131I with F as taught by Greguric in order gain advantages such as PET imaging 
Unexpected results requires a comparison with the closest prior art.  The closest prior art compound is compound 2 in Nicholl.  Neither Pyo nor the Dr. Min declaration provide a comparison with compound 2 in Nicholl in order to demonstrate an unexpected result over the closest prior art.  
	Unexpected results must be commensurate in scope with claimed invention.  Claims 1, 3, 12, and 18 encompass a large number of compounds, potentially hundreds.  It is not possible from Pyo or the Dr. Min declaration to extend the observed high tumor to brain ratio for [18F]DMPY2 to all of the compounds encompassed by instant claims.  Pyo teaches that [18F]DMPY2 exhibited greater tumoral uptake over [18F]DMPY3, possibly because  [18F]DMPY3 shows high reactivity toward nucleophilic aromatic substitution.  At Fig. 6, Pyo only provides a head to head comparison of [18F]DMPY2 and [18F]P3BZA and [18F]FBZA.  At table 1, Pyo provides a biodistribution and tumor to organ comparison of [18F]DMPY2 and [18F]DMPY3.  The tumor uptake of [18F]DMPY3 at 60 min is less than half that of [18F]DMPY2.  The tumor to brain ratio of [18F]DMPY2 was 16.46±4.38 at 60 min whereas the tumor to brain ratio of [18F]DMPY3 was only 6.29±2.86.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholl et al. (J. Nucl. Med.; published 1997), in view of Greguric et al. (J. Med. Chem.; published 2009) for the reasons cited in the Office action filed on 15 Jun. 2021.


Claims 1-2, 4-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholl et al. (J. Nucl. Med.; published 1997), in view of Greguric et al. (J. Med. Chem.; published 2009), in further view of Kim et al. (Bioorg. Med. Chem.; published 2012) for the reasons cited in the Office action filed on 15 Jun. 2021.

Applicants Arguments
	Applicants assert that both [18F]DMPY-2 and [18F]DMPY-3 fall within the scope of the claim 1 compound, where the claim defines a compound having a N-(2-dimethylamino)ethyl group and at least one of X2 and X3 being N.  Furthermore, it belongs to the compounds specifically set forth in claim 3.  If one of ordinary skill combined Nicholl and Greguric, it would have been reasonable to prepare [131I]P3BZA, a compound in which hetero N is introduced from IMBA’s benzamide instead of [131I]2.  As demonstrated by Pyo, [18F]P3BZA synthesized by combining N-(2-diethylamino)ethyl group instead of N-(2-dimethylamino)ethyl group and pyrimidyl N group showed no significant difference in tumor-to-normal tissue ratio compared to BZA described in Nicholl.

Applicant's arguments filed 15 Dec. 2021 have been fully considered but they are not persuasive. The Dr. Min declaration is not persuasive for the reasons discussed above.  Nicholl teaches compound 2 as reasonable starting point for the development of a melanoma imaging agent.  The results obtained with compound 2 indicate high melanoma affinity and adequate melanoma/organ ratios.  Greguric teaches the advantages of substituting radioiodine with 18F and Greguric teaches the advantages of the benzamide for nicotinamide substitution.  A person of ordinary skill in the art would have after combining Nicholl and Greguric been motivated to substitute the 131I in compound 2 of Greguric with 18F in order to gain the advantage of high .

New Grounds of Rejection
Claim Objections
Applicant is advised that should claims 1, 2, 3, 12, 13, and 18 be found allowable, claims 4, 8, 10, 14, 16 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholl et al. (J. Nucl. Med.; published 1997), in view of Greguric et al. (J. Med. Chem.; published 2009).
	
Nicholl et al. teach the pharmacokinetics of iodine-123-IMBA for melanoma imaging (see title).  Nicholl et al. disclose compound 2 of formula 
    PNG
    media_image1.png
    286
    617
    media_image1.png
    Greyscale
 wherein X1=H, X2=131I, R=Me2N, and n=2.  This reads on a compound of instant formula I 
    PNG
    media_image2.png
    155
    308
    media_image2.png
    Greyscale
 wherein X1 is 131I, X2=X3=C, and n=1.  Nicholl et al. teach that compound 2 exhibited average melanoma/organ ratios 3/46 at 1 hr/6 hr and a melanoma/liver ration of 1/6 at 1 hr/6 hr (see table 2).  The results obtained here with benzamides 1-7 indicate high melanoma affinity for all but compounds 5 and 7.  Brain uptake of BZA and IMBA were radically different; the former showed rather high uptake while the latter did not cross the BBB at all (see pg. 130).
	Nicholl et al. do not disclose a compound of instant formula I wherein X1 is F and X2 is N and X3 is C or a contrast agent thereof.  Nicholl et al. do not disclose a method of diagnosing melanoma comprising administering a compound according to claim 18 to a subject; detecting radiation emitted from the compound which is accumulated and bound to melanoma tissue present in the subject; and diagnosing melanoma in the subject.
	Greguric et al. teach the discovery of [18F]N-(2-(diethyamino)ethyl)-6-fluoronicotinamide: a melanoma positron emission tomography imaging radiotracer with high tumor to body contrast ratio and rapid renal clearance (see title).  Greguric et al. teach the enhanced hydrophilicity of the pyridine nitrogen may also allow for more rapid clearance from the remainder of the body via renal excretion.  The nicotinamide structure is also amenable to direct nucleophilic substitution via a rapid, one step synthesis, providing a high yielding method for the incorporation of the PET isotope [18F]fluorine onto these molecules.  PET has emerged as a valuable imaging tool due to its ability to provide high resolution and absolute quantitative uptake in tissue, with background substraction versus SPECT imaging.  Our objective was to incorporate fluorine within the N-alkyl-nicotinamide structure while retaining high melanin binding affinity, rapid whole body 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Nicholl et al. (compound 2) by substituting 131I with F and by substituting the phenyl C at instant X2 with N as taught by Greguric et al. because it would have been expected to advantageously enable enhanced melanoma binding and uptake, rapid clearance, and high in vivo stability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Nicholl et al. by further administering the compound to the subject for diagnosing melanoma and detecting radiation emitted from the radioactive compound which is accumulated and bound to melanoma tissue in the subject as taught by Greguric et al. because it would advantageously enable high resolution and absolute quantitative diagnosis of the melanoma in the subject by PET. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618